In a proceeding pursuant to CPLR article 78 to review a determination of the Police Commission of the Town of Ramapo, which dismissed the petitioner from his position as a police officer, the appeal is from a judgment of the Supreme Court, Rockland County (Nicolai, J.), dated July 10, 1987, which granted the petition and directed the petitioner’s reinstatement.
Ordered that the judgment is affirmed, without costs or disbursements.
By failing to supply the petitioner with any written or advance notice of his termination, the appellants failed to substantially comply with the County Civil Service Rules governing the termination of probationary employees. Consequently, the petitioner became a permanent employee upon the termination of his 26-week period of probation, and is therefore entitled to reinstatement to his position (see, Matter of Albano v Kirby, 36 NY2d 526). Thompson, J. P., Bracken, Brown and Harwood, JJ., concur.